 



Exhibit 10.47
EXECUTION COPY
THIRD AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIRD AMENDMENT, dated as of March 31, 2007 (this “Amendment”), to the
Amended and Restated Loan and Security Agreement, dated as of January 24, 2006
(as amended, supplemented or otherwise modified through the date hereof,
including, without limitation, by this Amendment, the “Loan Agreement”), among
AMERICAN RAILCAR INDUSTRIES, INC., a Delaware corporation, as
successor-by-merger to American Railcar Industries, Inc., a Missouri corporation
(the “Borrower”), each of the financial institutions identified as a Lender on
Schedule 1 thereto (together with each of their respective direct or indirect
successors and assigns, and collectively, the “Lenders”), and NORTH FORK
BUSINESS CAPITAL CORPORATION, a New York corporation (“NFBC”), as agent for the
Lenders (the “Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.
W I T N E S S E T H :
     WHEREAS, the Borrower, the Agent and the Lenders are parties to the Loan
Agreement; and
     WHEREAS, the parties wish to amend the Loan Agreement to modify the
applicability of certain covenants thereunder.
     NOW, THEREFORE, the Borrower, the Lenders and the Agent agree as follows:
     SECTION 1. Amendments to the Loan Agreement. Effective as of the date
hereof, the Loan Agreement is amended as follows:
     (a)     The definition of “Excess Availability” in Section 1.1 is amended
by replacing “such Loans” with “the Loans”;
     (b)     Section 7.1(k)(iii) is amended by inserting “(other than under any
Loans)” immediately after “Indebtedness”;
     (c)     Section 8.2 is amended by inserting “(other than under any Loans)”
immediately after “incurred or assumed any Indebtedness”;
     (d)     Section 9.2(c)(A) is amended by (i) replacing the heading
“Indebtedness” with “Leverage Ratio” and (ii) inserting “(other than under any
Loans)” immediately after “Borrower’s Indebtedness”; and
     (e)     Exhibit D to the Loan Agreement is amended and restated in the form
of Annex 1.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective when, and only when, the Agent shall have received (a) payment of the
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the Agent in connection with this Amendment and (b) each of the
following documents (collectively, the “Amendment Documents”), which documents
shall be in form and substance satisfactory to the Agent and dated as of the
date hereof or such other date as shall be acceptable to the Agent:

         (i)     a counterpart of this Amendment, duly executed by the Borrower
and each Lender;            (ii)     a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the incumbency, names and true
signatures of the officers of the Borrower authorized to sign this Amendment and
the other Amendment Documents to which the Borrower is a party; and      
     (iii)     such other agreements, instruments, documents and evidence as the
Agent deems necessary in its reasonable discretion in connection with the
transactions contemplated hereby.

     Notwithstanding the foregoing conditions, this Amendment shall become
effective and the conditions set forth above shall be deemed to have been
satisfied upon delivery to the Borrower by the Agent of a copy of this
Amendment, fully executed by the Agent and the Lenders.
     SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
     (a)     The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified,
authorized to do business and in good standing in each jurisdiction in which it
is presently engaged in business except to the extent that the failure to so
qualify or be in good standing could not reasonably be expected to have a
Material Adverse Effect.
     (b)     The execution, delivery and performance by the Borrower of this
Amendment and the other Amendment Documents (i) are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
(ii) do not contravene (A) any of the Borrower’s Governing Documents, (B) any
Requirement of Law or (C) any contract of the Borrower listed as an exhibit to
the Registration Statement or otherwise filed by the Borrower with the
Securities and Exchange Commission and (iii) will not result in the imposition
of any Lien upon any of its properties except in favor of the Agent.
     (c)     No consent, authorization or approval of, or filing with or other
act by, any shareholders of the Borrower, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment or any other Amendment
Document to which the Borrower is a party, the consummation of the transactions
contemplated hereby or thereby or the continuing operations of the Borrower
following such consummation.

- 2 -



--------------------------------------------------------------------------------



 



     (d)     This Amendment, the other Amendment Documents to which the Borrower
is a party and the Loan Agreement as amended hereby constitute the legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by (i) bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and (ii) general principles of equity.
     (e)     No judgments, orders, writs or decrees are outstanding against it,
nor is there now pending or, to its knowledge, threatened litigation, contested
claim, investigation, arbitration, or governmental proceeding by or against the
Borrower that (i) individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Amendment, any of the other Amendment
Documents to which the Borrower is a party, the Loan Agreement as amended hereby
or the consummation of the transactions contemplated hereby or thereby.
     (f)     No Default or Event of Default has occurred and is continuing.
     SECTION 4. Reference to and Effect on the Loan Agreement.
     (a)     On and after the date hereof, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” and words of like import,
and each reference in the other Loan Documents to the Loan Agreement shall mean
and be a reference to the Loan Agreement as amended hereby.
     (b)     The Loan Agreement and each other Loan Document shall remain in
full force and effect and are hereby ratified and confirmed by each of the
parties hereto.
     (c)     Neither the Agent nor the Lenders shall be deemed to have waived
any rights or remedies they may have under the Loan Agreement, any other Loan
Document or applicable law.
     (d)     The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as an amendment to any right,
power or remedy of the Agent or the Lenders under any of the Loan Documents, or
constitute a waiver of or an amendment to any provision of any of the Loan
Documents.
     SECTION 5. Costs and Expenses. The Borrower agrees to pay, on demand, all
reasonable out-of-pocket costs and expenses incurred by the Agent and the
Lenders in connection with the preparation, negotiation and execution of this
Amendment and the other Amendment Documents (including, without limitation, the
reasonable fees and expenses of counsel to the Agent and the Lenders).
     SECTION 6. Counterparts; Telecopied Signatures. This Amendment may be
executed in counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Amendment may
be executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same were a fully executed and delivered
original manual counterpart.

- 3 -



--------------------------------------------------------------------------------



 



     SECTION 7. GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND DECISIONS
OF THE STATE OF NEW YORK.

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their proper and duly authorized officers as of the date first set
forth above.

            BORROWER


AMERICAN RAILCAR INDUSTRIES, INC.
      By:   /s/ William P. Benac         Name:   William P. Benac       
Title:   Sr. Vice President, CFO and Treasurer                  LENDERS


NORTH FORK BUSINESS CAPITAL CORPORATION
      By:   /s/ Ari Kaplan         Ari Kaplan        Vice President             
    THE CIT GROUP/EQUIPMENT FINANCING, INC.
      By:   /s/ J. Thomas Garry         Name:   J. Thomas Garry        Title:  
Vice President                  ASSOCIATED BANK, NATIONAL ASSOCIATION
      By:   /s/ Steve Smith         Name:   Steve Smith        Title:   Vice
President                  CITIBANK, N.A.
      By:   /s/ Jallan Wang         Name:   Jallan Wang        Title:   Vice
President   

- 5 -



--------------------------------------------------------------------------------



 



         

            AGENT


NORTH FORK BUSINESS CAPITAL CORPORATION
      By:   /s/ Ari Kaplan         Ari Kaplan        Vice President     

- 6 -